Appellant as complainant filed his bill of complaint against appellees for an accounting and for other purposes. The original bill was dismissed for want of equity and an amended bill was filed in its place. A motion to strike the amended bill was granted and the cause was later dismissed. This appeal is from both decrees.
The question presented is whether or not the bill as amended contains equity.
The basis of the suit is a contract entered into between appellant and Rebecca Neufeld in December, 1930.
Appellees contend that the allegations of the amended bill of complaint are insufficient, that the contract giving rise to the suit was a nudum pactum, but if not so, it was contrary to the statute of frauds and void for laches. We have examined the briefs and record on these points and while we reserve any decision on the point of laches, we cannot say that the bill as amended wholly failed to state a cause in other respects.
The judgment appealed from is accordingly reversed.
Reversed.
WHITFIELD, TERRELL, BUFORD and CHAPMAN, JJ., concur.
BROWN, C. J., THOMAS and ADAMS, JJ., dissent.